 SHEET METAL WORKERS UNION,LOCAL 216Sheet Metal Workers Union,Local 216, Sheet MetalWorkers' InternationalAssociation,AFL-CIOandAssociated Pipe and Fitting ManufacturersandSheetMetal,Heating and Air ConditioningContractors of Alameda and Contra Costa Coun-ties, Party to the ContractSheet Metal Workers Union,Local 216, Sheet MetalWorkers'InternationalAssociation,AFL-CIOandNational InsulationManufacturers Associa-tionandSheet Metal,Heating and Air Condition-ing Contractors of Alameda and Contra CostaCounties,Party to the Contract.Cases 20-CE-49and 20-CE-51June 21, 1968DECISION AND ORDERBy MEMBERSFANNING,JENKINS, ANDZAGORIAOn December 15, 1967, Trial Examiner DavidKarasick issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and wasengagingin certain unfair labor prac-tices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondentfiledexceptions to theTrial Examiner's Decision and a supporting brief.Answering briefs were also filed by the GeneralCounsel,Associated Pipe and Fitting Manufac-turers,' and National Insulation Manufacturers As-sociation.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings, conclusions,3 andrecommendationsof the Trial Examiner.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the TrialExaminerand herebyorders that Respondent, Sheet MetalWorkersUnion, Local 216, Sheet Metal Workers' Interna-172 NLRB No. 635tionalAssociation,AFL-CIO,itsofficers,agents,and representatives,shall take the action set forthin the Trial Examiner's Recommended Order.The Charging Party in Case 20-CE-491The Charging Party in Case 20-CE-5 I' In adopting the Trial Examiner's conclusion that the contract provi-sions here in issue violate Sec 8(e) of the Act, we do not deem it necessaryto pass upon his statements concerning the effect of the passage of time onthe legitimacy of a "work recapture object "CompareRetail Clerks' Union.Local No. 648 (Brentwood Market, Inc), 171 NLRB No 142'Member Fanning agrees with his colleagues that a finding as to the il-legality of the contractual clauses in issuein thisproceeding is not barredby Sec 10(b) of the Act In reaching this conclusion, Member Fanning re-lies only upon the evidence that within the 10(b) period, Respondent andthe Contractors entered into a supplemental agreement on November 3,1966, implementing article Vlll, section 3 of the collective-bargainingagreement and a further agreement on November 9, 1966, restricting theuse of flexible fiberglass pipe, both of which agreements were designed tofurther Respondent's illegal objectivesTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID KARASICK, Trial Examiner: This proceed-ing under Section 10(b) of the National LaborRelations Act (herein called the Act) was heard inSan Francisco, California, on May 18, 19, 22, 23,24, and 25, 1967, pursuant to due notice. The con-solidated complaint, dated March 1, 1967, basedupon a charge filed on November 2, 1966, in Case20-CE-49 by Associated Pipe and Fitting Manufac-turers and a charge filed on December 12, 1966, inCase 20-CE-51 by NationalInsulationManufac-turers Associationallegesthat Sheet Metal WorkersUnion, Local 216, Sheet Metal Workers' Interna-tionalAssociation,AFL-CIO (herein called theRespondent), had engaged in unfair labor practiceswithin themeaningof Section 8(e) of the Act.Upon the entire record'in theseproceedings, in-cluding briefs filed by each of the parties hereto,and from my observation of the demeanor of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE EMPLOYERSSheet Metal,Heatingand Air Conditioning Con-tractors of Alameda and Contra Costa Counties, aCalifornia corporation, with its office and place ofbusiness located in Oakland, California,isan as-sociation of 56 employers, of whom 43 are directlyinvolved in these cases, who are engaged as con-tractors in the heating and air-conditioning industryin the San Francisco Bay area. The association andits43employer-members involved in theseproceedings are herein collectively called the Con-tractors.2 The Contractors, as an association, exists'The unopposed posthearing motion of the General Counsel to correctthe transcript of the hearing conforms to my recollection of the testimonyand is granted Errors in the transcript have been noted and corrected2Alsoreferred to in the record as SMACK-ACK 36DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the purpose,among other things, of represent-ing itsemployer-membersin collectivebargaining,and participatingin the negotiation,execution, andadministrationof collective-bargaining agreements.The employer-membersof the Contractors, in thecourse and conduct oftheir business operations,annuallypurchaseand receive goods and merchan-dise valued in excessof $50,000 directly from sup-plierslocated outsidethe Stateof California andannually purchase and receivegoods and merchan-dise valued in excessof $50,000 from supplierslocated withinthe Stateof California,which sup-pliersreceivesaidgoodsand merchandisedirectlyfrom suppliers located outsidethe Stateof Califor-nia. The Contractors and its employer-members atall times material herein have constituted an em-F loyer engaged in commerce and in operations af-ecting commercewithin themeaningof Section2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. The IssueThe principle issue in this case is whether theRespondent entered into,maintained,and gave ef-fect to agreements with the Contractors which vio-lated the provisions of Section 8(e) of the Act.B.The FactsThe parties involved inthese proceedings are theContractors;the Respondent;AssociatedPipe andFittingManufacturers(herein calledAssociatedPipe);and National Insulation Manufacturers As-sociation(herein called NIMA).The Contractorshas been in existence for ap-proximately30 years. Of its 56 employer-members,43 are engaged in the installation of heating, ven-tilating,and air-conditioning equipment.The workpractices of these 43 firms are primarilyinvolved inthese cases.Of the 13 remaining employer-mem-bers of theContractors, 10 of thefirms which dowholly industrialwork and 3 of whichare engagedinmanufacturingor fabricationand installation ofspeciality items arenot, by virture of the nature oftheir operations,involved in the disputewith theRespondent which gave rise to these proceedings.The Respondent is a construction local of theSheetMetalWorkers'InternationalAssociation.The International grants charters to various kindsof locals of whichconstructionworkers and' These are Wellmade Metal Products, Noll Manufacturing, Call Manu-facturing, and William Wallace Manufacturing'Pittsburgh Plate Glass, Oustm-Bacon,Johns-Manville, and Owens-Corningproduction workers are the most common. Em-ployers in construction locals fabricate and installsheetmetal materials on construction jobs. Em-ployees in production locals are engaged in massproduction manufacturing of sheet metal products.For the past 30 years,the Contractors and theRespondent have been parties to successive collec-tive-bargaining agreements.Associated Pipe is an association consisting of 11members located on the West Coast who are en-gaged in the manufacture of sheet metal products,including furnace pipe and fittings,for the res-idential and commercial building industry.For ap-proximately 20 years, members of Associated Pipehave sold their products, including round sheetmetal pipe and fittings,to membersof the Contrac-tors.Sales are made through catalogues which areprepared and furnished by members of AssociatedPipe.Of the four members of Associated Pipelocated in the Bay area,3 three have had collective-bargaining agreements withLocal 355 ofthe SheetMetal Workers'International Union,a productionworkers'local, for periods varying from 12 to 21years.The record does not show whether the fourthmember of Associated Pipe which is located in theBay area is likewise party to a collective-bargainingagreement either with Local 355 or any otherunion.Associated Pipe does not carry on collectivebargaining on behalf of its members. Instead, in-dividual members negotiate separate contracts witheitherLocal 355 or such other unions as mayrepresent their production employees.The hourlywage rate for production sheet metal workers pro-vided for in the contract between Local 355 andmembers of Associated Pipe is substantially lessthan the hourly pay provided for in the contractbetween the Respondent and the Contractors.NIMA is composed of nine employers of whomfour4manufacture fiberglass products which areused as substitutes for sheet metal material. Thesefiberglassproducts are sold eitherdirectlyorthrough distributors to membersof the Contractors.Fiberglass in a form to be used as a substitute forsheetmetal fiberglass duct is a relatively newproduct. Round fiberglass duct material was firstpurchased by a member of the Contractors in 1957.Since that time,various membersof the Contrac-tors have at times purchased such materials.5 Themanufacturers who are membersof NIMA areparties to collective-bargaining agreements with theGlass Bottle Blowers Union.As noted above,the Contractors and the Respon-dent have negotiated collective-bargaining con-tracts for approximately 30 years.On July 1, 1965,the Respondent and the Contractors entered into acollective-bargaining agreement, entitled"StandardForm of UnionAgreement,Sheet Metal, Roofing,s In 1966.the sales of fiberglass duct materials in the Oakland East Bayarea in which the employer-members of the Contractors operate amountedto $400,000. SHEET METAL WORKERS UNION,LOCAL 216Ventilating,and Air Conditioning Contracting Divi-sions of the Construction Industry,"hereinaftersometimes referred to asthe SFUA.This contractby its terms expires on June 30,1968. On May 5,1965, prior to the execution of the agreement, theRespondent sent the following letter to the Con-tractors:TO ALLSHEETMETAL CONTRACTORSSIGNATORYTO STANDARD FORM OF UNION AGREE-MENTGentlemen:Be advised that it is a violation of the StandardForm of Union Agreement and a loss of workto the mechanics who are members of theSheet Metal Workers'Union, Local 216 whenany contractor signatory to the above agree-ment purchasesmaterialmanufactured atwages less than he has agreed to pay for the in-stallation of this material in a commercial orindustrial job.Production made pipe and fittings(with the ex-ceptionofplenumchambers)may bepurchased from production shops only whenthematerial is to be installed in residentialconstruction.ALL MATERIAL MUST BEARTHE SHEET METAL WORKERS' UNIONLABEL.The contract thereafter executed by the Respon-dent and the Contractors on July 1, 1965, con-tained,among other matters, a union-shop clause aswell as the following provisions:ARTICLE ISECTION 1ThisAgreement covers the rates of pay,rules and working conditions of all employeesof the Employer engaged in the manufacture,fabrication,assembly, handling,erection, in-stallation,dismantling,reconditioning,adjust-ment,alteration,reparing,and servicing of allferrous or nonferrous sheet metal work of No.10U.S. gauge or its equivalent or lightergauge,and all other materials used in lieuthereof, all shop and field sketches used infabrication and erection,including those takenfrom original architectural and engineeringdrawings or sketches and all other work in-cluded in the jurisdictional claims of SheetMetal Workers International Association.ARTICLE IISECTION 237Subject to other applicable provisions of thisagreement,the Employer agrees that whensubcontracting for prefabrication of materialscovered herein,such prefabrication shall besubcontracted to fabricators who pay their em-ployees engaged in such fabrication not lessthan the prevailing wage for comparable sheetmetal fabrication as established under agree-ments between this union or other local af-filiates of Sheet Metal Workers'InternationalAssociation and sheet metal fabricators.ARTICLE VIIISECTION 2On all work specified in Article I of thisAgreement,fabricatedand/orassembledwithin the jurisdiction of this Union, or el-sewhere,for erection and/or installation withinthe jurisdiction of any other Local Union af-filiatedwith Sheet Metal Workers' Interna-tionalAssociation,whose established wagescale is higher than the wage scale specified inthisAgreement,the higher wage-scale of thejob site Union shall be paid to the journeymenemployed on such work in the home shop orsent to the job site.SECTION 3The provisions of Section 2 of this Articleshall not apply to the manufacture for sale tothe trade of the following items:1.High pressure pipe and fittings (localbuilding and construction wage rates)2.Ventilators(production wage rates)3.Louvers(production wage rates)4.Automatic dampers (production wagerates)5.Radiator and air conditioning unit en-closures(production wage rates)6.Residential furnace pipe and fittings(production wage rates)7.Mixing(attenuation)boxes(produc-tion wage rates)8.Plasticskylights(productionwagerates) 38DECISIONSOF NATIONALLABOR RELATIONS BOARD9.Kitchen equipment (industrial rates)"The provisions of article VIII, section 3, had notconstituted part of any prior agreement betweenthe parties.OnMarch 9, 1966,' the Respondent filedgrievances against twoof the employer-members ofthe Contractors for violations of article II, section2, and article VIII, section 2 and 3, of the contractand on March 10 filed an identical grievanceagainst a third employer-member of the Contrac-tors."On April 21, the local joint grievance board, pro-vided for under the terms of the SFUA, met to con-sider the grievances. It could not render a decisionbecause its memberswere equally divided in theirviews as to whether or not the contractors inquestion had violated the terms of the contract.Because of this, the grievances were presented to apanel, also provided for under the terms of the con-tract,which consisted of representatives of SheetMetalWorkers' InternationalUnion and SheetMetal and Air Conditioning Contractors' NationalAssociation.On September 30, the matters werepresented to that panel which found that "ArticleII,Section 2 and/or Article VIII, Section 3, of thecontract, had been violated by the contractors in-volved." The panel also ordered the Contractorsand the Respondent to "work out guide lines forconforming to the contract which both parties hadsigned and agreed towork by."On November 1, the joint grievance committeecomposed of representatives of the Respondent andof the Contractorsagainmetfor the purpose ofreaching an agreementwhereby "theuse of materi-al, not fabricated at building trades rates, on com-mercial and industrial work" would be discon-tinued.On November 3, the Contractors and theRespondent executed the followingagreementrelating to article VIII, section 3, of the contract:PIPE AND FITTINGSAll pipe and fittings installed on other than re-sidential installations (see attached definition)"The foregoing items. all of which arc usedat varioustimes by employer-members ofthe Contractors while engaged in the installation of heating,ventilating,and air-conditioning systems. are described in therecord asfollows-( I )High-pressure pipe andituuii;sare used in high-pressure systems(definedas being able to support a water column 6 inches or higher)Such pipe and fittings are heavier than normal gauge,are required tohe air tight and are usuallyspiral in form(2) Ventilatorsare outlets through whichair is delivered to a room(3) Louversareenclosures,usuallywater tight,in a wall opening topermit passage of air(4) Automatic dampedbalance the flowof air in anair conditioningsystem(5) Radiator and air iondtnotung unit enclosuresare the outercabinets or casings which conceal the mechanicalportions of theradiator or air conditioning unit(6) Furnace pipe and fittings,also referred to as round pipe andfittings, carry air inan air conditioningor heating system(7)Mi sing (attenuation)baresreduce the intensityof the sound ofair entering a roomshall be manufactured by employeesreceivingno lessthan the constructionwage rate recog-nized in theAlameda and Contra Costa Coun-ties.EXCEPTION: The use of round pipe of amaterial other thanmetalshall be acceptableunder the following conditions:Where theowner or his representative (architect, etc.)specifies the use of round pipe other thanmetal,said pipe may be installed when no ad-dendais issuedat least five (5) days prior tothe bid date by the owner or his representativewhich would authorize use of a substitutematerial.Contractors must immediately inform the As-sociation of all specifications requiring use ofround pipe other thanmetalso that an effortmay be made to provide for the use of otherproducts.RESTRICTED USE of flexible connectionswill be acceptable under terms of an agree-ment presently under discussion. Said agree-ment will be available and mailed on or aboutNovember 15, 1966.Also available at that time will be a definitiveclarificationpertainingto the various itemscovered under this section of youragreement.A list of all contracts, on which bona fideblueprints have been issued whichinclude useof any of the items referred to in this commu-nication and signed prior to January 1, 1967,MUST be provided to both the Associationand the Union. If this information is not pro-vided, the contractorinstallingsubject materialon or after January 1, 1967, shall be deemed inviolation of the agreement irrespective of thedate said contract was signed.In an effort to protect your previously sub-mitted bid and costestimatefigures and to af-ford sufficienttimeto deplete present invento-ries of subject materials, said materials may beused on any work performed prior to January(8) Plasticsityhghuareskylightingin which plasticbubbles havebeen inserted(9) Kitchenequipmentis regarded as residential or commercial innature and consists ofhood,fans, lights, vents, stainless steel sinks.refrigerators,ranges, and similar items( 10)Round fiberglass pipe,which has high insulation and soundproof qualities,ison occasion used as a substitute for round sheetmetal pipe In flexible form, it is alsoknown as "wiggly-wormAll dateshereafter refer to 1966 unless otherwise indicated"The three employer-members of theContractorsagainst whom thegrievances in question werefiled wereHayward Heating and Sheet Metal,IncWalnut Creek Sheet Metaland Furnace Company, Inc , and A RPeterson&SonsThe grenancesalleged that the contractors in questionhad installed fiberglass pipe, galvanvcd"elbows"and flexible tubing, notfabricated at buildingtrades rate of pay, in two schools and anoffice build-ing. Residental refers to either single or multiple homes,commercial toapartmenthouses and officeand commercial buildings, and industrial tofactories and plants SHEET METAL WORKERSUNION, LOCAL 216391,1967, and onany work CONTRACTEDFOR prior to that date.Any violations will be processed in the usualmanner and damages assessed.Followinga furthermeeting betweenthe Respon-dent and theContractors on November 9 for thepurpose ofresolvingthe problem of the use of flexi-ble fiberglass pipe,the parties agreed tocertainrestrictions then in effect in a contractof a sisterlocal of theRespondentinNew York, with themodification that flexible fiberglassduct could beused between the main trunk line and a lighttroffer-diffuser fora maximumof 5 feet rather than18 inches.10On December 20, the Contractors issued a "finalreminder" to its employer-membersthat the restric-tions which had been agreedupon regarding theuse of round sheet metalpipe and fittings andfiberglass flexible connectionswould go into effecton January1,1967.GardnerMorse, executivemanager ofthe Contractors,instructedseveral em-ployer-memberswho called him regarding thenotice which had been sentout on December 20that continued purchaseof round pipe and fittingsat less than the constructionwage rate would be re-garded as a violation of the termsof the contract.On February 23, 1967, the Respondentsent thefollowing letterto the Contractors:TO ALL CONTRACTORS SIGNATORY TOSTANDARD FORM OF UNION AGREE-MENT WITH SHEET METAL WORKERS,UNION,LOCAL 216Gentlemen:Be advised that ArticleVIII andall its subdivi-sions are still a part of the Standard Form ofUnion Agreement signed by all companies withSheet Metal Workers' Union,Local 216 andenforceable.All rumors to the effect that some companyhas won a decision against this Union is [sic]absolutely without any truth and is [sic] just amalicious rumor.10A diffuser is an outlet through which air is distributed into a room anda light troffer-diffuser is a device which provides for distribution of air intoa room through a light fixture.The Contractors originally requested thatflexible fiberglass duct be permitted for a maximum of 5 feet between amain trunk line and any diffuser but the partiesfinallyagreed this max-imum would be permittedonly toa light troffer-diffuser" Art. 11, sec.2, of the contract provides that employees engaged in the"fabrication"of materials covered by the contract shall be paid"not lessthan the prevailingwage for comparable sheet metal fabrication asestablished under agreements in this union or other localaffiliates " Thisprovision might be construed as applyingto Local 355,a sister local of theRespondent.whose members are engaged in the manufactureof roundVery truly yours,SHEETMETALWORKERS'UNION,LOCAL #216/s/ EliasL. Arellano,Business ManagerC. Summary and Concluding FindingsBy virtue of the contract clauses contained in ar-ticle II, section 2, and article VIII, sections 2 and 3,of the SFUAentered intoby the parties on July 1,1965, the Employers agreed that when they sub-contracted the prefabrication of, or when theypurchased, products of sheet metal or substitutematerials, the subcontract or the purchase would belimited to the products of fabricators or manufac-turers who paid their employees engaged in suchfabrication or production not less than the prevail-ing wage for comparable sheet metal fabrication orproduction as established under agreements madebetween the Respondent or other local unions af-filiated with the parent International and employersengaged in sheet metal fabrication.' ISection 3 of article VIII provides, however, thatthe employer-members of the Contractors maypurchase certain products"manufactured for saleto the trade" where the employees who producesuch items are paid not less than:(1) the sheetmetal production employees' union wage rates toemployeesengaged inthe manufacture of ventila-tors, louvers, automatic dampers, radiator and air-conditioning unit enclousers,residential furnace(round)pipe and fittings,mixing(attenuation)boxes, and plastic skylights; (2) the local sheetmetal employees'building and construction unionwage rates to employees engaged in the manufac-ture of high pressure pipe and fittings; and (3) theindustrial sheet metal employees'union wage ratestoemployeesengaged inthemanufacture ofkitchen equipment.In addition, by the supplemental agreement ofNovember 3, 1966, entitled "Pipe and Fittings" andthe further agreement executed shortly thereafterregarding the use of flexible connections, the em-pipe and fittings and who receive a "production" wagerate which is ap-proximately $2 per hour less than the"construction"wage rateset forth inthe contract of the Respondent A readingof the contract, however, con-vinces me that"fabrication"as used inart 11, sec. 2, and art V ill, sec. 2, ofthe contract is to be distinguished from"manufacture"as used inartVIII,sec 3, of the contract in the generalsensethat"fabrication"refers to mak-ing the items in question in the individual sheet metal shops of the em-ployer-members oftheContractors as contrastedwith the making ofsimilar items on a mass scale in a repetitiveprocess commonlyassociatedwith a factoryThus,the itemsproducedby membersof Local 355 wouldbe regarded as "manufactured" while thosemadeby members of theRespondent would Le regarded'as "fabricated " 40DECISIONSOF NATIONALLABOR RELATIONS BOARDployer-members of the Contractors agreed with theRespondent: (I) to purchase pipe and fittings to beinstalled on commercial and industrial constructiononly from those manufacturers of such pipe andfittingswho paytheir production employees no lessthan the construction wage rate of the Respondent;(2) to purchase and use round pipe made offiberglass or material other than metal only wheretheowner or his representative,such as hisarchitect,specifically so directs and does notauthorize the use of a substitute material;and (3)to purchase and use flexible hose and connections,such as flexible fiberglass duct,only where the max-imum length does not exceed 18 inches for the con-nection from an outlet to a diffuser or does not ex-ceed 5 feet for the connection from an outlet to alight troffer-diffuser.The supplemental agreementof November 3 granted a period of grace for its ap-plication.Itprovided that on commercial and in-dustrial construction jobs which were contractedfor or performed before January 1,1967, the em-ployer-members of the Contractors could use or in-stall round pipe and flexible connections whichwere manufactured by employees who had notreceived the sheet metal construction wage rate.This clause was inserted for the purpose of per-mitting the employers sufficient time to depletetheir existing inventories of such materials and toprotect their cost estimates and bids previously sub-mitted on construction jobs.The Respondent argues that,of the nine itemslisted in section 3 of article VIII, only round pipeand fittings12 are at issue in these proceedings. Itadvances this contention on the ground that it hasnever taken any position with respect to the use orpurchase of any of the other eight items listed andtherefore consideration of those items is barred bythe provisions of Section 10(b) of the statutebecause no act on the part of either party withrespect to such items occurred within 6 monthsprior to the time charges were filed.The charges in these proceedings were filed onNovember 2 and December 12, 1966. Contrary tothe Respondent's contention,the record shows thatwithin a 6-month period prior to both such datesthe Respondent did take action designed to enforceitsinterpretationof the contractual clauses inquestion.Thus,both the panel meeting on Sep-tember 30,pursuantto thegrievance provisions ofthe contract,and the meetingof theparties onNovember 1, when-they agreed to settle on a datefor requiring strict compliance to the contract'sterms,were a direct resultof action taken by theRespondent in pressing its claim thatthree of theemployer-members ofthe Contractors had violatedarticle II, section 2, and article VIII,sections 2 and3.Thereafter,the Respondent continued to pressits claim by insisting upon supplemental agreementregarding pipe and fittingswhich was executed bythe parties on November 3 and the further agree-ment shortly thereafter governingthe use offlexibleconnections.These acts of continued enforcementof the con-tract withinthe 6-monthperiod preceding the filingof charges constituted a new"entering into" theagreement within the meaningof Section 8(e) ofthe Act,despite the fact that the contract was ini-tiallyexecutedbefore the 6-month periodof limita-tions had begun.13Moreover,on February 23, 1967,the Respon-dent sent a letter toall employer-members of theContractorswhich stated thatarticleVIIIand "allits subdivisions" 4were still apart of the contractand were "enforceable." This surely showed no in-tention onthe part ofthe Respondentto limit theapplication of articleVIII, section 3, solely to roundpipe and fittings. For the foregoing reasons, I findthat all of the items listed in articleVIII, section 3,of the contract,and not round pipe and fittingsalone,'5fallwithin the issues raised in theseproceedings.The General Counsel and the Charging Partiescontend, and the Respondent denies,that theforegoing provisionsof the SFUA and the supple-mental provisionsabove referred to violateSection8(e) o'the Act.Whether or not they do is to be determined bythe objectof the clauses in question. In this in-stance, as is generally true in casesinwhich thissection ofthe Act is involved, "the distinction to bedrawn as best one can is between anobject and aconsequence. "1e If the contractual provisions inquestion had as theirobject the preservation orprotectionof work traditionally and customarily" Also referred to in the record as "furnace pipe and fittings "" Dan McKinney Co ,137NLRB649, District No 9, International As-sociationof Machinists, AFL-CIO, et al,134 NLRB 1354, 1360,enfd. 315F.2d 33(C.A.D.C.),HillbroNewspaper Printing Company.135 NLRB1132, enfdsub nom.Los Angeles Mailers Union No 9, International Typo-graphicalUnion, AFL-CIO v. N.L.R.B,311 F2d 121 (C A D.C.). To theextent that the decisionInN L.R B v Local 28,SheetMetal Workers',380F.2d 827(C.A 2), represents a departure from these cases,Iam con-strained to follow the view of the Board until such time as the United StatesSupreme Court rules to the contrary.Iowa Beef Packers, inc.,144 NLRB615, and cases therein cited111 cannot regard this as a"tenuous reference"as the Respondentcharacterizes it in its brief.'"The Respondent contends that there is a difference between roundpipe and fittings used on residential, as distinguished from commercial,construction.Elias Arellano,the Respondent's business manager,testifiedthat round pipe for residential use was generally tin coated and approxi-mately of 30 gauge,though"in air conditioning they might use 20 gaugegalvanized"while commercial round pipe is always galvanized,aluminumor copper, ranging from 20 to 26 gauge The president of Associated Pipe.however,testified that there is no difference between round pipe andfittings used on residential and on commercialwork.His testimony in thisrespect was corroborated by two of the employer-members of the Contrac-tors who are regularly engaged in installing such pipe in both residentialand commercialjobs I am of the belief that their testimony is more accu-rate than that of Arellano in this regard and find, in accordance with theirtestimony,that there is no difference between residential and commercialuse of round pipe and fittings.isHoustoninsulationContractorsAssociationv.N.L.R.B.,357 F.2d 182,187 (C.A.5), reversed in part on other grounds 386 U.S. 664;SyracuseSupply Company,139 NLRB778, 781. SHEETMETALWORKERS UNION,LOCAL 216performed by employees in the bargaining unit, asthe Respondent contends,they may be held harm-less;but if instead they were designed to accom-plish other union objectives,as the General Coun-seland the Charging Parties assert,they areproscribed by the provisions of Section 8(e). 7 Theevidence shows that the employer-members of theContractors normally and regularly purchased frommass production manufacturers,1e a majority of allbut one of the items listed in article VIII,section 3,except in those situations where an emergency ex-isted and the contractor could not wait for delivery;or where a special shape or special materials (suchas copper,brass,or stainless steel)were requiredand the items were therefore not available from amanufacturer;or on those occasions when work inthe individual sheet metal shops was slack and theemployer wished to keep his employees at work in-stead of sending them home.'The one item towhich this did not apply was commerical-typekitchen equipment which was fabricated in theshops of a majority of the employers in the unit.20It is undoubetdly true,as the Respondent urges,that itsmembers can, and sometimes have,fabricated sheet metal round pipe and fittings as17National Woodwork Manufacturers Association v. N.L.R.B.,386 U.S.612.IS Scott Company fabricates high-pressure pipe (one of the nine itemslisted in art.V ill, sec.3) on a machine which it acquired 3 years ago. In ad-dition,ithas sold undisclosed quantities of such pipe to other sheet metalcontractors in the area,apparently since the dispute in these cases arose. Itis the only employer among the 43 involved which is engaged in such fabri-cation.Of the ramaining 42, 29 have never used high-pressure pipe and ofthe remaining 13, 11 purchase 80 percent or more of this item when usedand 2 purchase 40 percent and 50 percent,respectively.In light of thesefacts,Ido not believe that the isolated instance of Scott's operations in thisrespect,even though it apparently is the largest of the contractors here in-volved,is sufficient to show that the prevailing practice in the unit is tofabricate this item rather than to purchase it.19 Evidence of the extent to which the employer-members of the Con-tractors fabricated or purchased the items in question consisted of a chartwhich has been prepared by Gardner Morse,the executive manager of theContractors,who testified that he had prepared such chart on the basis ofinformation which he had personally secured from each of the 43 em-ployer-members involved.On the fourth day of the hearing,after theGeneral Counsel had called five of the employers listed on the chart whotestified that the information set forth therein with respect to their opera-tions was substantially correct,he represented that he had communicatedwith the remaining employers listed and was prepared to present theirtestimony which would be substantially to the same effect,with the excep-tion of six employers whom he had been unable to reach and nine as towhom the percentages shown regarding one or more items on the chartwere to be corrected.Iruled that further testimony along the same linewould be cumulative,would consume an undue amount of time,and wouldunduly prolong the hearing.I therefore admitted the document in evidenceover the objection of the Respondent as to its heatsay character. The rulingso made was in the exercise of my discretion,in accordance with the provi-sions of Sec.10(b) of the Act, that proceedings involving unfair labor prac-tices shall be conducted"so far as practicable. .in accordance with therules of evidence applicable in the district courts of the United States." Theconsiderations which led me to that conclusion in addition to those hereto-fore stated were that the issue,namely, whether the employees in the unitdid the type of work in question was a simple one; that the evidence was notperculiarly within the confines of the employers alone but was equallyavailable to the Respondent since the latter's members were employees inthe shops in question,and its business agents patrolled the contract andsought to enforce,that the same chart in question had been placed inevidence in proceedings under Sec 10(1) of the Act preceding the presenthearing and the Respondent thus had an additional opportunity to check41well as some of the other items listed in article VIII,section 3.But I do not regard this as significant.What is relevant in this connection is whether theemployees in the unit customarily and traditionallyhave fabricated such items.And I would think that"customary"and "traditional"in this sense must betaken to mean that the employers in the commoncourse of their business regularly assign such tasksto their employees,and that when such items areused they are generally,or for the most part,fabricated by such employees.That is not the situa-tion in this case,however.Instead the record showsthat a vast majority of the items in question werepurchased by the employer-members of the Con-tractors as catalogue items supplied by manufactur-ing concerns,and the unit employees fabricatedsuch items only on occasions when an emergencyor other unusual work condition existed. Undersuch circumstances, I cannot consider the fabrica-tion of these items to be fairly claimable unit work.While the Respondent may argue that its membersonce performed this work and therefore are enti-tled to recapture it, I cannot regard such an objectto be a legitimate one in view of a history of 20years or more during which the employers have fol-the accuracy of the documents,and that the General Counsel had stated hiswillingness to make available to the Respondent,without resort to the sub-pena process, all remaining employers as witnesses if the Respondentwished to call them to further test the accuracy of the document In comingto the conclusion that the document should be received in evidence, I alsogave recognition to the fact that the General Counsel,in rechecking withthe employers named in the exhibit,had found nine instances in which er-rors had been made with respect to one or more items and had been unableto reach six of the employers I was of the opinion then,as I am now, thatthe purchasing practices of nine of the employers as to whom the informa-tion was incorrect would not substantially change the conclusions to bedrawn from the document as a whole since I did not consider these errorscollectively to constitute such a significant departure from the informationcontained in the document as to provide a basis for seriously questioning itsaccuracy.After the document had been admitted,the Respondent calledseven additional employers whose names appeared in the exhibit and theytoo testified that the information contained in the document concerningtheirpurchaseswas substantially correct.The extent of the itemspurchased,as shown in percentages in the exhibit,was based upon eachemployer's personal knowledge of his operations since business recordsnormally maintained did not contain such data.It did not appear that anyother feasible method of securing such information existed.Under thesecircumstances, the employer in each instance might appropriately be re-garded as in a position equivalent to that of an expert witness.The Respon-dent,in its brief,reiterates its view that the document was erroneouslyreceived in evidence. After analyzing the entire record,Iam led to thesame conclusion which I originally reached.Accordingly,I reaffirm the rul-ing made at the hearing regarding the admissibility of the document inquestion.N.L.R.B. v. Cantrall.201 F.2d 853 (C.A9); N LR.B. v. W BJones Lumber Company,245 F.2d 388(C A. 9); U S.v.Mortimer,118 F.2d266 (C.A.2), The GreatAtlanticand Pacific Tea Company,81 NLRB 1052,in. 1. Nor in this connection am I convinced that the conclusions to bedrawn from the document are overcome by the testimony of Elias Arel-lano, business manager of the Respondent,that,in visits he has made to 29of the shops during the past several years,he has observed some round pipeand fittings being fabricated."of the 43 employers involved,the evidence shows that 24 fabricatedfrom 85 percent of 99 percent of the commercial kitchen equipment whichthey installed,6 fabricated 50 percent or less; and 13 never installed suchequipment.Concessions made by the General Counsel as to certain errorsappearing in the chart upon which he relied to show the"buy-out" prac-tices of the employers as to this and other items listed in art.Vlll, sec. 3, ofthe contract would not substantially change these figures 42DECISIONSOF NATIONALLABOR RELATIONS BOARDlowed a consistent and regular pattern of purchas-ing such items rather than fabricating them them-selves.Whatever conditions may dictate the justifi-cation of a work recapture object, I do not believethat it validly may reach back over so long a periodof years and in contravention of so well establisheda practice as has been shown to exist in this case .21From the foregoing evidence,itmay be con-cluded that the work which was subject to the con-tractual provisions in question was not customarilyand traditionally performed by the employees ofthe Contractors and, therefore, that the object ofthe restrictions so imposed was not the preservationof unit work.This conclusion is reinforced upon considerationof the factors suggested by the Supreme Court in itsrecent decision in theNational Woodworkcase22 inwhich it stated the necessity of examining all thesurrounding circumstances in order to determinewhether contractual restrictions,such as those in-volved in these proceedings,violate the provisionsof Section 8(e). The Court in that case stated that". . . such circumstances might include the remote-ness of the threat of displacement by the bannedproduct of services, the history of labor relationsbetween the union and the employers who wouldbe boycotted, and the economic personality of theindustry."In turning to an examination of the first of thesefactors, the record shows that the threat of dis-placement is indeed remote.The items in questionhave not been produced for many years by the em-ployees of the contractors here involved, other thanin exceptional circumstances.In addition,employ-ment of the members of the Respondent by the em-ployer-members of the Contractors has increasedsubstantially over the past 10 years.Nor doesan examinationof the history of laborrelations of the Respondent and the employers whowould be boycotted lend support to the view thattheRespondent was acting in the interest ofpreserving unit work for its members,since none ofthem are employees of firms which belong to As-sociated Pipe.The Respondent did represent theemployees of some of those firms prior to 1955 butsince that date these employees have been,and arenow, representedby Local 355.23The provisions ofthe contract,to the extent they require payment ofconstructionwage rates for the manufacture ofcommercial round pipe and fittings are designed tocontrol the employment practices of member firmsof Associated Pipe whose employees are not a partof the unit.21Cf.MeatandHighway Drivers[Wilson & Co.[v.N.L.R.B.,335 F 2d709 (C A.D.C ), where practically all of the changes of location on the partof the employers, which led to the changes in assignment of the unit work,occurred within the period of the expiring contractn National Woodwork Manufacturers Association v. N.L.R.B ,386 U S612.n Local 355 represents the employees of three of the four member firmsof Associated Pipe operating in the San Francisco Bay area The record issilent as to what union,if any,represents the employees of the fourth firmFinally,an examinationof the economic factorsinvolved points to a similar determination. Of thenine items listed in articleVIII, section 3, the con-tract permits seven of them to be subcontracted orpurchased from manufacturers at the productionrate of pay which is lower than the constructionrate receivedby the employees of the Contractors.Thus,as to these seven items, the Contractors haveno economic incentive to have this work done bymembers of the Respondent who are their em-ployees.It is apparent from the record that the item usedin greatest volume and with greatest frequency isround pipe and fittings.While the contract permitsthe subcontracting or the purchase of this itemfrom the manufacturer at production wage rates forresidential use, the record shows that most of theemployer-members of the Contractors regularlypurchased round pipe and fittings for commercialuse as well and it is as to this latter use that the con-troversy in these proceedings is mainly directed.24The employer-mmembers of the Contractors canpurchase sheet metal pipe produced by manufac-turers at one-third to one-half the cost of fabricat-ing such pipe in their shops.And it wouldcost them5 to 10 times as much to custom make fittings forsheet metal pipe as compared to purchasing suchfittings from manufacturers.In addition,the unde-nied evidence shows that the cost of machinery andequipment required for the production of completefabrication of round metal pipe and fittings wouldexceed $50,000, a figure beyond the financial capa-bilitiesof the smaller employer-members of theContractors.26 From this, it would appear that therestrictions imposed were for a purpose beyondbenefiting the Respondent'smemberswho werecovered by the SFUA.It is thus apparent that,with the possible excep-tion of commercial kitchen equipment,none of thearticles in question are unit work or fairly claimableas unit work.As above noted,the contractualclauses in question dictate the wage rates paid bymembers of Associated Pipe whose employees arenot represented by the Respondent and are not partof the collective-bargaining unit here under con-sideration.Such an object is clearly proscribed bySection 8(e) of the Act.But the record shows thatthis was not thesole object of theRespondent. Inthis respect, Elias Arellano, business manager ofthe Respondent,testified that the reason for therestrictive provisions of article VIII, section 3, was:"To create a standard for the sheet metal profes-sion in the whole United States and Canada." He24 Round pipe and fittings for commercial and residential use are of stan-dard gauges,sizes,and shapes and are mass produced Round pipe andfittings for industrial use are designed to convey exhaust materials, dust,and chemicals, as well as air,and therefore require special sizes and shapesand heavier gauges They are generally custom made in the shops of thecontractors and their use is not in issue here" As noted above,most of the contractors operate small business enter-prises. A majority of them employ 10 men or less SHEET METAL WORKERS UNION,LOCAL 21643fu, ter testified that one of the purposes was tobenefit sister construction locals throughout theUnited States and Canada. Each of these admittedpurposes demonstrates an object to benefit unionmembers generally.Theyare "tactically calculatedto satisfy union objectives elsewhere," and are not"addressed to the labor relations of the contractingemployer vis-a-vis his own employees"which theSupreme Court has said is"the touchstone" indetermining their validity.26Commercial kitchen equipment, as noted above,might well be regarded as unit work and, as such,subject to restrictions imposed on its use by theRespondent for the purpose of preserving suchwork foritsmembers. But there is no evidence thatthe Respondent's purposes in imposing demands re-garding the use of this item were in any way dif-ferent fromthose regarding the remaining itemslisted in articleVIII,section 3.Nor is thereanything in the record to show that the Respondenthad a different object in pressing its claim as tocommercial kitchen equipment. It is, therefore,reasonable to conclude that the objects for includ-ing this item inarticleVIII, section 3, were thesame as those which impelled the Respondent to in-clude the other items referred to in that article andsection. And the fact that still another and primaryobject may also exist insofar as commercial kitchenequipment is concerned is irrelevant.27What has just been said regarding the sheet metalproducts in question applies with even greater forceto rigid and flexible fiberglass duct or pipe. The em-ployees of the Contractors have never fabricatedsuch articles. Instead, the Contractors have alwayspurchased them from manufacturers. The recordshows that the Contractors do not have either theknowledge or the physiclal or financial resourcesrequired for their manufacture.211Upon this state of facts, there is no justificationfor the assertion that the making of these productsiswork which the employees in the unit havedone29 or may fairly claim. Nor does the evidencesupport the Respondent's contention,raised in itsbrief, that the contract's ban on the purchase ofround pipe and fittings made at less than theRespondent's rate of pay constitutes a valid wagestandard clause.80 The restrictions on the use ofrigidround fiberglass to those instances where theowner or architect expressly specified the productand could not successfully be induced to agree tothe use of sheet metal and the further restrictionson the use of flexible round fiberglass to a max-r"NationalAssociation vN L R B,386 U.S612'"'Once the conduct has as'an object'the prohibitedsecondary effect,itmakes no difference that there are otherobjectivespresent,he they pri-mary or otherwise"N L.R.B v Nei, York Lithographers,385 F 2d 551(C A. 2)0 Most of the contractors here involved operate relatively small busi-nesses,the average sized shop employingapproximately 6 to 10 men andfabricating sheet metal pipe limited in length to a maximumof 3 feet, whichis produced for the most part on manuallyoperatedequipment The manu-facture of fiberglass,on the other hand, requiresa minimum capital expen-imum length of 5 feet between an outlet and a lighttroffer-diffuser and 18 inches between an outletand an ordinary diffuser virtually ruled out the useof such material by the contractors because of theundue burden placed upon them in the first in-stance and by the economic waste entailed in thesecond. Flexible duct normally is available in 6 and7 foot lengths. Some brands of the product unravelwhen cut, but, beyond that, cutting them to 5 footlengthswould be wasteful. In addition, the ad-vantage of using flexible round fiberglass lies in theflexibility it possesses. But that flexibility is lost inlengths less than 18 inches. These restrictionsseverely encumber and diminish the business rela-tions of the contractors and NIMA. If the contrac-tors did not use fiberglass round pipe in either rigidor flexible form, they would of necessity have touse such pipe constructed of sheet metal. It is thusobvious that the restrictions placed upon the use offiberglass duct were intended to implement therestrictions imposed upon pipe constructed of sheetmetal and the Respondent's objects as to the latterwere intended to, and did, apply equally to theformer.Upon the foregoing facts and upon the record asawhole, I find that the contractual clauses inquestion were designed, not to perserve the work-ing conditions of employees in the unit, but to con-trol the employment practices of member firms ofAssociated Pipe who would do business with theContractors and to aid and assist union membersgenerally, and are therefore in contravention ofSection 8(e). I further find that the Respondentviolated Section 8(e) of the Act by entering into,within themeaningof that section, article II, sec-tion 2, and article VIII, sections 2 and 3, of theSFUA by its conduct on and after September 30,1966, in seeking to enforce those clauses and by itsfurther conduct entering into and seeking to en-force the supplemental agreement of November 3,1966, entitled "Pipe and Fittings" and the agree-mentexecuted shortly thereafter governing the useof flexible connections.IV.THE REMEDYHaving found that the Respondent engaged incertain unfair labor practices, as set forth above, Ishall recommend that it cease and desist therefromand take certain affirmative action designed to ef-fectuate the policies of the Act.diture of$7,500,000and skills of a different kind fromthose possessed bythe employees of theContractors Employees of four of the major produ-cersof fiberglass are membersof the GlassBottleBlowers UnionY" This refersto rigid and flexibleround fiberglass duct as distinguishedfrom rectangular fiberglass duct.The latter is fabricated by employees ofthe Contractors from sheets which are manufacturedby members of NIMAand is not a matter in dispute in these cases'"Arellano admitted that he did not know whether theemployees en-gaged in the manufactureof fiberglass pipe received wages comparable tothe construction wage rates of the Respondent 44SHEET METAL WORKERS UNION,LOCAL 216Upon the basis of the foregoing findingsof fact,and upon the entire record in these cases, I makethe following:CONCLUSIONS OF LAW1.The Respondent is, and has been at all timesmaterial to the issues in these proceedings,a labororganization within the meaningof Section 2(5) ofthe Act.2.The Contractors and the employers who areitsmembers,and each of them,are employerswithin the meaning ofSection 2(2) of the Act andare engaged in commerce within the meaning ofSection 2(6) and(7,) of the Act.3.By maintaining,enforcing,and giving effectto article II, section 2,and article VIII, sections 2and 3,of the contract entered intoby theRespon-dent withtheContractorson behalf of its em-ployer-members,on or aboutJuly 1, 1965,entitled"StandardForm of UnionAgreement,Sheet Metal,Roofing,Ventilating,and Air Conditioning Con-tractingDivisionsof the Construction Industry,"and the supplemental agreements entered into onor about November3, 1966,entitled"Pipe andFittings,"and shortly thereafter regarding the useof flexible connections,theRespondent enteredinto agreements in violation of Section8(e) of theAct, insofaras said agreements require the em-ployer-members oftheContractors: (1) to notpurchase round or furnace pipe(or duct) andfittings,whether of sheet metal or fiberglass and in-cluding flexible fiberglassduct,or otherproductsset forth in articleVIII,section 3,of the aforesaidStandardForm of UnionAgreement, manufacturedby the employer-members of Associated Pipe,NIMA, or by othermanufacturerswho may paytheir production employees wages less than theprevailing wage for comparable sheet metal fabrica-tion as established under agreements between theRespondent and sheet metal fabricators, orbetween other local affiliates of Sheet Metal Work-ers' InternationalAssociation, AFL-CIO (whethersheet metal workers' building and construction lo-cals, production locals,or industrial locals), andsheet metal fabricators;or (2) to notpurchase oruse roundpipe of amaterial other than metal, e.g.,fiberglass,except where specifiedby the owner orhis representative;or (3) to notuse flexible con-nections except of prescribed lengths.4.The aforesaidunfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section2(b) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law,and upon the entire record" In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United Statesintheseproceedings,Irecommend that theRespondent,SheetMetalWorkers Union, Local216, SheetMetalWorkers'InternationalAssocia-tion,AFL-CIO,its officers,agents,successors, andassigns,shall:1.Cease anddesist from:(a)Maintaining,enforcing,or givingeffect to ar-ticle II, section2, or article VIII, section 2 or 3, ofthe contractentered intoby theRespondent andthe Contractors and its employer-members on orabout July 1, 1965, entitled "Standard Form ofUnion Agreement, SheetMetal,Roofing,Ventilat-ing andAir Conditioning Contracting Divisions ofthe Construction Industry,"or the agreement en-tered into on or about November 3, 1966,supple-mental thereto,entitled"Pipe and Fittings" or thefurther agreement entered intoshortlythereafterrestrictinguse offlexible connections,insofar assaid agreementsrequire the employer-members ofthe Contractors: (1) to not purchase round or fur-nace pipe(or duct) and fittings, whether of sheetmetal or fiberglass and including flexible fiberglassduct, or other products set forthin articleVIII, sec-tion 3,of the aforesaid Standard Form of UnionAgreement,manufacturedby the employer-mem-bers of AssociatedPipe and Fitting Manufacturers,National Insulation ManufacturersAssociation, orany othermanufacturerswho may pay theirproductionemployees wages less than the prevail-ing wage forcomparablesheet metal fabrication asestablished under agreements between the Respon-dent and sheet metalfabricators,or between otherlocal affiliatesof SheetMetalWorkers'Interna-tionalAssociation, AFL-CIO (whether sheet metalworkers'building and construction locals,produc-tion locals, or industriallocals),and sheet metalfabricators; or (2) to notpurchase or use roundpipe of a materialother thanmetal, e.g., fiberglass,exceptwhere specified by the owner or hisrepresentative;or (3) to notuse flexible connec-tions exceptof prescribedlengths.(b) Executing, maintaining,enforcing, or givingeffect to any other contractor agreement, ex-pressed orimplied,whereby the Contractors or itsemployer-members cease or refrain,or agree tocease or refrain,from handling,using,selling,trans-porting,or otherwise dealingin any of the productsof the employer-members ofAssociatedPipe andFittingManufacturers, National InsulationManu-facturersAssociation,or any other employer, orfromdoing businesswith any otherperson.2.Take thefollowing affirmativeaction which Ifind will effectuate the policiesof the Act:(a) Post at the Respondent's business offices andmeeting halls,copies of the attached notice marked"Appendix. "'tCopies ofsaid notice,on forms pro-vided by theRegional Director for Region20, afterCourt of Appeals, the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words "a Decisionand Order " DECISIONSOF NATIONAL LABOR RELATIONS BOARD45beingduly signed by Respondent's authorizedrepresentative,shall be posted by the Respondentimmediately upon receipt thereof,and be main-tained by it for 60 consecutive days thereafter, inconspicuous places,including all places wherenoticestomembers are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said noticesare not altered, defaced, orcovered by any othermaterial.(b) Sign and mail sufficient copies of said noticeto the aforesaid Regional Director for forwarding tothe Contractors and its employer-members for post-ing by them, if they are willing, in all locationswhere notices to employees are customarilyposted.(c)Notify theRegionalDirector for Region 20,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.'?"In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifysaid Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TOALL MEMBERSPursuant to the RecommendedOrder of a TrialExaminerof the National Labor Relations Boardand in order to effectuate the policiesof the Na-tionalLaborRelationsAct, asamended,we herebynotify you that:WE WILL NOTexecute,maintain,give effectto, or enforce any contract or agreement, ex-press or implied,with Sheet Metal,Heatingand Air Conditioning Contractors of Alamedaand Contra Costa Counties, or its employer-members,whereby such employers cease orrefrain, or agree to cease or refrain,from doingbusinesswithAssociatedPipe and FittingManufacturers, National InsulationManufac-turersAssociation, or any other employer orperson, in violation of Section 8(e) of the Act.WE WILL NOT enforce,maintain,or give ef-fect to article II, section 2, or article VIII, sec-tion 2 or 3, of the contract entered into by thisUnion, on or about July 1, 1965, with SheetMetal, Heating, and Air Conditioning Contrac-tors of Alameda and Contra Costa Countiesand its employer-members entitled "StandardForm of Union Agreement, Sheet Metal, Roof-ing,Ventilating and Air Conditioning Con-tractingDivisions of the Construction Indus-try," or the supplemental agreement enteredinto on orabout November 3, 1966,entitled"Pipe and Fittings,"or the agreement enteredinto shortly thereafter restricting use of flexibleconnections,insofar as said agreements requirethe employer-members of said association: (1)to not purchase round or furnace pipe (orduct)and fittings,whether of sheet metal orfiberglass,and including flexible fiberglassduct,or other products set forth in article VIII,section 3,of the aforesaid Standard Form ofUnion Agreement,manufactured by the em-ployer-members of Associated Pipe and FittingManufacturers,National InsulationManufac-turers Association,or by other manufacturerswho may pay their production employeeswages less than prevailing wages for compara-ble sheet metal fabrication as established underagreements between this Union and sheetmetal fabricators,or between other local af-filiates of Sheet Metal Workers'InternationalAssociation,AFL-CIO (whether sheet metalworkers'buildingand construction locals,production locals, or industrial locals), andsheet metal fabricators;or (2) tonot purchaseor use round pipe of a material other thanmetal,e.g., fiberglass,except where specifiedby theowner or his representative;or (3) tonotuseflexibleconnectionsexceptatprescribed lengths.SHEETMETALWORKERSUNION,LOCAL 216,SHEET METAL WORKERS'INTERNATIONALASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California94102, Telephone 556-3197.